                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Eastern District of New York
                                                    271-A Cadman Plaza East, 7th Floor
SLR:KMA; 2018V00809                                 Brooklyn, New York 11201
                                                    June 5, 2019
                                                   June 5, 2019

BY ECF

Honorable Lois Bloom
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     Ty Clevenger v. U.S. Department of Justice, et al.,
                      Civil Action No. 18-CV-01568 (LB)


Dear Judge Bloom:

       The undersigned Assistant U.S. Attorney writes to respectfully request a forty-five (45)
day extension of time for service of Defendants’ motion for summary judgment in this
Freedom of Information Act (“FOIA”) action, and corresponding extensions of the remaining
dates in the briefing schedule set forth in Your Honor’s Order dated March 7, 2019. This is
Defendants’ second request for an extension of the briefing schedule. Plaintiff has kindly
consented to the extension.

       Pursuant to the original briefing schedule in the Order dated January 25, 2019,
Defendants’ motion was to be served by March 8, 2019, Plaintiff’s response was to be served
by April 8, and Defendants were to serve their reply and file the full briefed motion by April
29. However, Defendants requested and obtained a ninety (90) day extension of that briefing
schedule. Pursuant to Your Honor’s Order dated March 7, 2019, Defendants are to serve their
motion June 7, Plaintiff’s response is to be served by July 8, and Defendants are to serve their
reply and file the full briefed motion by July 29.

       Additional time is now requested primarily because Defendant Federal Bureau of
Investigation (“FBI”) has advised that in preparing its supporting declaration regarding the
challenged the responses, it determined that some records should be reprocessed. The
reprocessing may result in eliminating some of the redactions or withholdings that Plaintiff is
challenging.1 In addition, the Office of Information Policy has continued to explore whether
the extent of the redactions remaining at issue with respect to its responses can be narrowed.

       If it is acceptable to the Court, the proposed new briefing schedule would be:

       July 22, 2019                 service of Defendants’ motion for summary judgment
       August 22, 2019               service of Plaintiff’s response
       September 12, 2019            service of Defendants’ reply

       We apologize for any inconvenience to the Court or Plaintiff.

       Thank you for Your Honor’s consideration of this request.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    UNITED STATES ATTORNEY
                                                    Attorney for Defendants

                                            By:     s/Kathleen A. Mahoney
                                                    KATHLEEN A. MAHONEY
                                                    Assistant U.S. Attorney
                                                    (718) 254-6026
                                                    kathleen.mahoney@usdoj.gov

cc:    (By ECF)

       Ty Clevenger
       Plaintiff Pro Se




1 The records at issue are those responsive to Plaintiff’s requests to the FBI for: all documents
and correspondence exchanged with Beth Wilkinson (or any other attorney or agent working
with her) regarding Cheryl Mills and Heather Samuelson (First Amended Complaint ¶ 7); and
records concerning nondisclosure agreements (First Amended Complaint FAC ¶ 13).
                                               2
